SCHELLHAS, Judge
(concurring in part, dissenting in part).
I concur with the majority’s opinion that, when a district court reallocates a part of a jury verdict, the plaintiff is entitled to post-verdict interest on the reallocated part from the date of the district court’s reallocation order. But I respectfully dissent from the majority’s conclusion that, when a jury apportions fault to multiple tortfeasors, a district court may reallocate the uncollectible amount allocated to a non-defendant tortfeasor under Minn.Stat. § 604.02, subd. 2 (2012).
In Staab v. Diocese of St. Cloud, the Minnesota Supreme Court concluded that
the 2003 amendments to [Minn.Stat. § 604.02, subd. 1(1)(4) ] clearly indicate the Legislature’s intent to limit joint and several liability to the four circumstances enumerated in the exception clause, and to apply the rule of several liability in all other circumstances. In order to give effect to this intent, the statute must be interpreted to apply in all circumstances in which a person would otherwise be jointly and severally liable at common law, and a person is liable at common law at the moment the *48tort is committed, not as a result of a judgment. This interpretation is consistent with the common law and limits the application of joint and several liability to those circumstances that are explicitly specified in the statute.
813 N.W.2d 68, 78 (Minn.2012) (emphasis added) (Staab II). In addressing the dissent, the Staab II majority noted that, although “Minnesota retained the doctrine of joint and several liability” after Minnesota’s statutory comparative-fault scheme, “it also limited the application of the doctrine under the statutory comparative negligence scheme. Thus, the mere retention of joint and several liability in limited form prior to the 2003 amendments does not inform the analysis of the extent to which the 2003 amendments further limited the doctrine.” Id. (emphasis added). And the supreme court addressed the dissent’s reliance on Schneider v. Buckman, 433 N.W.2d 98 (Minn.1988), noting that
in the version of the statute in effect at the time Schneider was decided, the “except” clause encompassed all liable persons, and therefore encompassed the defendant. Therefore, subdivision 1 did not limit the [sole] defendant’s contribution to an amount “in proportion to his percentage of fault,” but rather left him liable “for the whole award.”
Id. at 79. The supreme court noted that “the defendant [in Schneider ] was required to pay 100% of Schneider’s damages because he was jointly and severally liable for the entire award under the common law rule as applied through subdivision 1.” Id. at 79 n. 8. Contrasting Staab II with Schneider, the supreme court said, “here, the Diocese is not required to pay 100% of Staab’s damages because it is not jointly and severally liable for the entire award under subdivision 1.” Id.
In this case, the district court relied upon the reallocation procedures of section 604.02, subdivision 2, to reallocate the un-collectible amount of Staab’s allocation to the diocese. In Staab II, the supreme court stated that “our holding ... in no way alters our previous decisions regarding subdivision 2.” Id. at 79 n. 8 (emphasis added). In Schneider, a previous decision regarding subdivision 2, the supreme court stated that “the reallocation procedures of Minn.Stat. § 604.02, subd. 2, as interpreted in Hosley I, are not implicated where, as here, there is but one defendant against whom judgment can be or has been entered.” 433 N.W.2d at 103. In this case, there is but one defendant against whom judgment can be or has been entered, the diocese. Based upon the supreme court’s decisions in Staab II and Schneider, I would conclude that subdivision 2 is not implicated in this case, and that, because the diocese is not jointly and severally liable for the entire award under subdivision 1, the diocese is not required to pay 100% of Staab’s damages.
I would reverse the district court’s reallocation to the diocese of the uncollectible amount allocated to Richard Staab.